                                                                                    E-FILED
                                                    Monday, 23 December, 2019 07:55:37 PM
                                                               Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS

MOBIMEDS, INC.,                           )
                                          )
            Plaintiff,                    )
                                          )
v.                                        )    No. 3:19-cv-3224 (CSB) (TSH)
                                          )
E-MEDRX SOLUTIONS, INC., et al.,          )
                                          )
            Defendants.                   )

                       DEFENDANTS’ MEMORANDUM OF LAW
                     IN SUPPORT OF THEIR MOTION TO DISMISS




                                               James B. Novy
                                               Patrick R. Moran
                                               Rock Fusco & Connelly, LLC
                                               321 N. Clark Street, Suite 2200
                                               Chicago, Illinois 60654
                                               312.494.1000 – Tel.
                                               312.494.1001 – Fax
                                               jnovy@rfclaw.com
                                               pmoran@rfclaw.com
                                               Attorneys for Defendants
                                               E-MedRx, Inc. and Debbie
                                               Drennan
                               TABLE OF CONTENTS
INTRODUCTION………………………………………………………………………………...1
FACTUAL ALLEGATIONS……………………………………………………………………...1
   The Agreement At Issue…………………………………………………………………...1
   The Loss…………………………………………………………………………………...2
   Plaintiff Terminates the Agreement……………………………………………………….2
   The Prior Lawsuits Against E-MedRX……………………………………………………3
STANDARD OF DISPOSITION…………………………………………………………………5
ARGUMENT……………………………………………………………………………………...5
   I.      The Breach of Contract Claims In Count II Fail…………………………………..5
   II.     The Fraud Claim in Count III and the UDTPA Claim in Count VIII Fail………...6
              A. The Complaint does not meet Rule 9’s
                  heightened pleading requirement………………………………………….6
              B. Allegations of future conduct do not support a claim for fraud…………...9
   III.    The Claims for Conversion and Breach of Fiduciary Duty
           Are Barred by the Moorman Doctrine…………………………………………….9
   IV.     The Breach of Fiduciary Duty Claim in Count IV Fails…………………………11
   V.      The Conversion Claim in Count V Fails…………………………………………12
   VI.     The Accounting Claim in Count VI Fails………………………………………...12
   VII.    The RICO Claim in Count VII Fails……………………………………………...12
              A. Plaintiff fails to allege a pattern of racketeering activity…………….........13
              B. Plaintiff fails to allege that the predicate crimes are continuous…….........14
   VIII.   There Is No Basis For Individual Or Shareholder Liability Of Drennan………….15
   IX.     The Prayers For Damages Beyond The Contractual
           Limitation Should Be Stricken…………………………………………………...15
CONCLUSION…………………………………………………………………………………..15




                                            i
                                   TABLE OF AUTHORITIES
3Com Corp. v. Electronics Recovery Specialists, Inc.,
        104 F.Supp.2d 932, 941–42 (N.D. Ill. 2000)………………………………………….11, 12
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)……………………………………………………………5
Atkins v. City of Chicago, 631 F.3d 823, 832 (7th Cir. 2011)………………………………………6
Beach v. Miller, 130 Ill. 162, 170, 22 N.E. 464, 466 (1889)………………………………………15
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569 (2007)……………………………………………5
Bower v. Jones, 978 F.2d 1004, 1011 (7th Cir. 1992………………………………………………9
Catalan v. GMAC Mortg. Corp., 629 F.3d 676, 693 (7th Cir.2011)……………………………...10
Cmty. Bank of Trenton v. Schnuck Markets, Inc.,
        210 F. Supp. 3d 1022, 1038 (S.D. Ill. 2016)………………………………………………11
Congregation of the Passion, Holy Cross Province v. Touche Ross & Co.,
        636 N.E.2d 503, 514, 159 Ill.2d 137, 164 (1994)…………………………………………10
Continental Bank, N.A. v. Meyer, 10 F.3d 1293, 1298 (7th Cir. 1993)……………………………..9
Drobny v. JP Morgan Chase Bank, NA, 929 F. Supp. 2d 839, 849 (N.D. Ill. 2013)………………13
East River Steamship Corp. v. Transamerica Delaval, Inc., 476 U.S. 858, 871–874 (1986)……..10
EEOC v. Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007)…………………………….5
Envision Healthcare, Inc. v. Fed. Deposit Ins. Corp.,
Elson v. State Farm Fire & Cas. Co., 295 Ill.App.3d 1 (1998)…………………………………….5
        2014 WL 6819991(N.D. Ill. Dec. 3, 2014)………………………………………………...5
Fed.R.App.P. 4(a)(1)(A)…………………………………………………………………………..8
Fed.R.Civ.P. 41(b)………………………………………………………………………………...8
Fidelity Nat’l Title Ins. Co. of N.Y. v. Intercounty Nat’l Title Ins. Co.,
        412 F.3d 745, 748-49 (7th Cir. 2005)………………………………………………………7
Fireman's Fund Ins. Co. v. SEC Donohue, Inc.,
        679 N.E.2d 1197, 1199, 176 Ill.2d 160, 223 Ill.Dec. 424 (Ill.1997)………………………..9
H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 241 (1989)………………………………………….14
Hecker v. Deere & Co., 556 F.3d 575, 588 (7th Cir. 2009)………………………………………...6
Henson v. CSC Credit Services, 29 F.3d 280, 284 (7th Cir. 1994)…………………………………………4
Ill. State Bar Ass'n Mut. Ins. Co. v. Cavenagh, 983 N.E.2d 468, 480–81 (1st Dist. 2012)…………11

                                                   ii
In re Ill. Bell Switching Station Litig., 641 N.E.2d 440, 443–444, 161 Ill.2d 233 (1994)…………10
IOS Capital, Inc. v. Phoenix Printing, Inc., 348 Ill. App. 3d
       366, 372, 808 N.E.2d 606, 611 (4th Dist. 2004)…………………………………………..15
Jepson, Inc., 34 F.3d 1321 (7th Cir. 1994)………………………………………………………...14
Lidecker v. Kendall College, 194 Ill.App.3d 309, 550 N.E.2d 1121, 1124 (1st Dist. 1990)………..6
Mars, Inc. v. Heritage Builders of Effingham, Inc., 327 Ill. App. 3d 346, 351, 763
       N.E.2d 428, 434 (2002) …………………………………………………………………..10
McDonald v. Schencker, 18 F.3d 491, 494 (7th Cir. 1994)……………………………………….13
Menzies v. Seyfarth Shaw LLP, 943 F.3d 328, 336 (7th Cir. 2019)……………………………….13
Midwest Grinding Co. v. Spitz, 976 F.2d 1016, 1025 (7th Cir. 1992)………………………...13, 14
Moorman Mfg. Co. v. Nat'l Tank Co.,
       435 N.E.2d 443, 453, 91 Ill.2d 69, 61 Ill.Dec. 746 (Ill.1982)………………………….9, 10
Norem v. Lincoln Benefit Life Co., 737 F.3d 1145, 1148 (7th Cir. 2013)…………………………..5
Pirelli Armstrong Tire Corp. Retiree Medical Benefits Trust v. Walgreen Co.,
       631 F.3d 436, 441 (7th Cir. 2011)………………………………………………………….7
Razdan v. Gen. Motors Corp., 979 F. Supp. 755, 759
       (N.D. Ill. 1997), aff'd, 234 F.3d 1273 (7th Cir. 2000)…………………………………..6, 9
Roger Whitmore's Auto. Servs., Inc. v. Lake Cty., Illinois,
       424 F.3d 659, 672 (7th Cir. 2005)………………………………………………………...14
S. Rep. No. 91-617 (1969)………………………………………………………………………..12
Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496-97 (1985)……………………………………..12
Slaney v. The Int'l Amateur Athletic Fed'n, 244 F.3d 580, 599 (7th Cir. 2001)……………………13
Tamayo v. Blagojevich, 526 F.3d 1074, 1086 (7th Cir. 2008)……………………………………...6
Tartt v. Northwest Comm. Hosp., 453 F.3d 817, 822 (7th Cir. 2006)………………………………8
Technic Eng'g, Ltd. v. Basic Envirotech, Inc.,
       53 F. Supp. 2d 1007, 1010–11 (N.D. Ill. 1999)…………………………………………...15
Uni*Quality, Inc. v. Infotronx, Inc., 974 F.2d 918, 924 (7th Cir. 1992)……………………………7
VW Credit, Inc. v. Friedman & Wexler, LLC,
       2010 WL 2330364, at *3 (N.D. Ill. June 7, 2010)…………………………………….11, 12
Wendorf v. Landers, 755 F. Supp. 2d 972, 980–81 (N.D. Ill. 2010)………………………………12

                                                 iii
Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 567 (7th Cir. 2012)…………………………….10
Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013)……………………………………………5




                                       iv
                                         INTRODUCTION

       This case arises out of an alleged contract dispute, wherein Plaintiff claims that E-MedRx

Solutions, Inc. (“E-MedRx’) and its President and Chief Executive Officer, Debbie Drennan, failed

to pay Plaintiff $2.5 million pursuant to the contract. From there, Plaintiff tries to manufacture a

much broader and elaborate scheme involving fraud, conversion, accounting, RICO violations and

violations of the Illinois Consumer Fraud and Deceptive Business Practices Act, without any

factual bases for making such claims. With the exception of Count I, Plaintiff’s Complaint should

be dismissed because it fails to provide the minimal factual threshold required under Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009), let alone sufficient facts to meet the heightened pleading requirement for

claims of fraud under Fed.R.Civ.P. 9.

                                    FACTUAL ALLEGATIONS

       Plaintiff operates a specialty pharmacy in California. (ECF No. 13, ¶2, 9). Plaintiff often

obtains payment for the prescription drugs it provides directly from its customers’ insurance companies

or pharmacy benefit managers (“PBM”). (Id., ¶8). E-MedRx is a Pharmacy Services Administrative

Organization (“PSAO”) which provides billing and administrative support for pharmacies. (Id., ¶¶11-

12). As a PSAO, E-MedRx processes claims on behalf of pharmacies like Plaintiff and collects

insurance payments made by health insurance companies and PBMs intended for independent

pharmacies. (Id., ¶¶11-15).

                                        The Agreement at Issue

       On April 25, 2018, Plaintiff entered into a Solutions Participation Agreement (the

“Agreement”) with E-MedRx, wherein E-MedRx agreed to serve as Plaintiff’s PSAO. (See ECF No.

13, ¶¶16-17; see also the Agreement, ECF No. 13-1). As Plaintiff’s PSAO, E-MedRx was to reconcile

and collect monies paid by insurance companies and PBMs and then provide the payments to Plaintiff.

(Id. at 3). E-MedRx submitted an Explanation of Benefits (“EOBs”) to Plaintiff along with money so that


                                                   1
Plaintiff could track and correspond the money it received with the pharmaceutical goods that it provided.

(ECF No. 13, ¶15).

                                                 The Loss

          A few months after the parties executed the Agreement, Plaintiff contacted E-MedRx about missing

EOBs and payments. (ECF No.13, ¶21). Plaintiff alleges E-MedRx “systemically” failed to perform its

obligation to provide proper claims reconciliation and remit monies due and owing to Plaintiff for

claims submitted and adjudicated with various PBM and other payers. (Id., ¶18). According to

Plaintiff’s own internal data, none of which is described or otherwise specified in the Complaint, E-

MedRx allegedly owes Plaintiff “not less than” $2.5 million, and likely more. (Id., ¶19).

          Plaintiff first advised E-MedRx regarding the missing EOB’s and payments in September

2018. (ECF No. 13, ¶21). Drennan responded with a number of different “excuses” and promises,

which Plaintiff ultimately concluded must be false. (Id., ¶¶23-31). Plaintiff believes the statements

by Drennan are part of a “pattern of fraudulent” behavior designed to “induce Plaintiff into deferring

any action to collect,” even though all of Plaintiff’s communications with E-MedRx and/or Drennan

were allegedly made for the purpose of collecting. (Id., ¶¶22-30). There are no facts in the

Complaint, however, to establish that Drennan made knowingly false or material statements, or

that Plaintiff reasonably relied on any of Drennan’s statements. Plaintiff also alleges Drennan

fraudulently concealed her involvement in the fraud, but there are no facts to support this allegation

either.

                                 Plaintiff Terminates the Agreement

          In March 8, 2019, Plaintiff’s attorney sent E-MedRx a letter declaring the contract to be in

material breach as a result of failure to remit $500,000, not the $2.5 million Plaintiff is now

claiming in this lawsuit. (See the 3/8/2019 Letter, attached as part of Exhibit A to the Complaint

at ECF No. 13-1). There are no facts included in the Complaint to explain the drastic $2 million


                                                     2
increase. In the letter, Plaintiff provides a list of demands to cure the alleged breach, including a

$500,000 payment, an accounting of the claims E-MedRx handled for Plaintiff, “proof of financial

solvency” and complete access to all of E-MedRx’s financial records for an inspection to be

conducted at E-MedRx’s expenses. (Id.). The letter also set a deadline of April 7, 2019 for the

demands to be met; otherwise the Agreement would be immediately terminated as of April 8, 2019.

(Id.). The demands were not met, which means, per the letter, the Agreement terminated as of

April 8, 2019. (Id.).

       On August 15, 2019, Plaintiff sent another demand letter to E-MedRx, which made an

increased demand in the amount of $2.5 million, again without explaining the factual bases for the

demand or the increase. (See Exhibit D at ECF No. 13-1). The letter notes that Plaintiff had

previously indicated it would terminate the Agreement under Section 4(b) of the Agreement if

Plaintiff’s demands were not met. This time, the letter states Plaintiff will file a lawsuit unless E-

MedRx submits a payment of $2.5 million.

                             The Prior Lawsuits Against E-MedRx

       Plaintiff argues the existence of prior lawsuits against E-MedRx and Drennan are sufficient

to establish a pattern of wrongful conduct. (ECF No. 13, ¶34). According to Plaintiff, E-MedRx

and Drennan were sued in 2015 for making unauthorized distributions (the “AAYH Lawsuit”),

which led to the entry of a consent order in which E-MedRx and Drennan agreed to provide an

accounting for the transfer of funds, refund all payments and refrain from transferring any further

funds to third parties. (ECF No. 13., ¶34). The dispute stemmed from Drennan’s decision to leave

a former employer and start her own business. She thought the plaintiff in that lawsuit was moving

with her to the new business, but AAYH did not share the same view. (See All About Your Health,




                                                  3
Inc. v. E-MedRx Solutions, Inc., et al., No. 15-cv-3096, ECF No. 1).1 Importantly, the request for

a TRO in that case was denied because AAYH had failed to provide specific facts showing

irreparable harm was imminent. (See 3/30/2015 Text Order in No. 15-cv-3096). The lawsuit was

resolved shortly thereafter through an agreed-upon consent order, in which E-MedRx and Drennan

did not admit or deny any of the findings of fact in the consent order. (See No. 15-cv-3096, ECF

No. 8). After the entry of the order, there was so little activity in the case the court had to issue an

order to show cause for the plaintiff to explain why the case should not be dismissed for want of

prosecution. (See No. 15-cv-3096, ECF No. 12). Weeks later, the case was terminated. (See No.

15-cv-3096, ECF No. 13).

        The other lawsuit, Empire Specialty Pharmacy Corp. v. E-MedRx Solutions, Inc., et al.,

3:18-cv-3118 (SEM) (TSH) (the “Empire Lawsuit”), arose out of the cybertheft of approximately

$379,000 from E-MedRx in 2018, which E-MedRx had intended to send to Empire. In the scam,

known as “phishing,” unknown hackers used a convincing yet fraudulent email purporting to be

from Empire’s Chief Financial Officer, which requested that E-MedRx send the funds to a different

Chase bank account than the one Plaintiff had been using at Chase. (See No. 15-cv-3096, ECF

No. 8). Upon learning of the theft, E-MedRx promptly alerted law enforcement authorities.

Empire, however, alleged it was E-MedRx and its President Debbie Drennan, not unknown

hackers, who took the money and concocted a false cybertheft story to explain the loss. (See No.

15-cv-3096, ECF No. 8). E-MedRx filed a motion to dismiss pursuant to Rule 12(b)(6). (See No.

15-cv-3096, ECF Nos. 17, 18, 25 and 31). After the motion was fully briefed, Empire’s lawyer

withdrew and E-MedRx filed a motion to dismiss for want of prosecution (See No. 15-cv-3096,

ECF No. 38), which was granted on February 12, 2019 (See No. 15-cv-3096, ECF No. 38).


1
 See Henson v. CSC Credit Services, 29 F.3d 280, 284 (7th Cir. 1994) (noting that courts can take judicial notice of
court records that are matters of public record in ruling on a motion to dismiss).

                                                         4
Judgment was entered in favor of E-MedRx and Drennan on February 13, 2019. (See No. 15-cv-

3096, ECF No. 39).

                                  STANDARD OF DISPOSITION

        To survive a motion to dismiss, a complaint must allege enough facts to state a claim to relief

that is plausible on its face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569 (2007). The factual

allegations in the complaint must be sufficient to raise the possibility of relief above the speculative

level. EEOC v. Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007) (citation omitted).

For a claim to have facial plausibility, a plaintiff must plead “factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). Rule 12(b)(6) limits this Court’s consideration to “allegations set

forth in the complaint itself, documents that are attached to the complaint, documents that are central

to the complaint and are referred to in it, and information that is properly subject to judicial notice.”

Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013).

                                            ARGUMENT

I.      The Breach of Contract Claims In Count II Fail.

        To prove a breach of contract in Illinois, the plaintiff must show the existence of “a valid

contract, performance by the plaintiff, breach by the defendant, and damages.” Envision

Healthcare, Inc. v. Fed. Deposit Ins. Corp., 2014 WL 6819991, at *4 (N.D. Ill. Dec. 3, 2014) citing

Norem v. Lincoln Benefit Life Co., 737 F.3d 1145, 1148 (7th Cir. 2013) (citing Elson v. State Farm

Fire & Cas. Co., 295 Ill.App.3d 1 (1998)).

        In Count II, Plaintiff claims E-MedRx breached the Agreement by terminating it sometime

in September 2019 contrary to the terms of the Agreement. However, Exhibits A and D to

Plaintiff’s own Complaint establishes that it – not E-MedRx – terminated the Agreement pursuant

to Paragraph 4(d) of the Agreement. A plaintiff can “plead himself out of court by pleading facts

                                                   5
that show that he has no legal claim.” Atkins v. City of Chicago, 631 F.3d 823, 832 (7th Cir. 2011).

This occurs when the complaint includes “facts that establish an impenetrable defense to its

claims.” Hecker v. Deere & Co., 556 F.3d 575, 588 (7th Cir. 2009) (quoting Tamayo v.

Blagojevich, 526 F.3d 1074, 1086 (7th Cir. 2008)).

II.       The Fraud Claim in Count III and the UDTPA Claim in Count VIII Fail.

          In Counts III and VIII, Plaintiff brings claims for common law fraud and violations of the

Uniform Deceptive Trade Practices Act. Both claims fail, however, because neither meet the

heightened pleading standard of Rule 9(b). In addition, the claims should be dismissed to the

extent they are based on promises of future conduct, which cannot provide the basis for the fraud

claims.

          A.     The Complaint does not meet Rule 9’s heightened pleading requirement.

          To allege fraud under Illinois law, a plaintiff must allege facts showing the defendant made

a false statement or omission of material fact, with the intent to deceive and induce the plaintiff to

act. Razdan v. Gen. Motors Corp., 979 F. Supp. 755, 759 (N.D. Ill. 1997), aff'd, 234 F.3d 1273

(7th Cir. 2000), quoting Lidecker v. Kendall College, 194 Ill.App.3d 309, 550 N.E.2d 1121, 1124

(1st Dist. 1990). Rule 9(b) requires that, when alleging fraud or mistake, a plaintiff “must state

with particularity the circumstances constituting fraud or mistake.” FRCP 9(b) (West 2015).

          The Complaint contains 27 paragraphs of allegations purportedly detailing fraudulent

conduct (see ECF No. 13, ¶¶ 22-30), but there are no facts in the Complaint to show the falsity of

any misrepresentations or to support the conclusory allegations. Instead, the Complaint provides

snippets of conversations in which Drennan allegedly tried to explain away the non-payment,

followed by Plaintiff’s unsupported belief that Drennan’s explanations for the non-payments were

false. (Id., ¶¶30-31). This conclusory allegation only serves to confirm that Plaintiff has no facts



                                                   6
to offer and is just guessing what might be, which means Plaintiff is on a fishing expedition. Rule

9 was intended to prevent exactly that type of litigation strategy. The particularity requirement of

Rule 9(b) is designed to discourage a “sue first, ask questions later” philosophy. Pirelli Armstrong

Tire Corp. Retiree Medical Benefits Trust v. Walgreen Co., 631 F.3d 436, 441 (7th Cir. 2011). The

particularity requirement “forces the plaintiff to conduct a careful pretrial investigation” and

minimizes the risk of extortion that may come from a baseless fraud claim. Id., citing Fidelity Nat’l

Title Ins. Co. of N.Y. v. Intercounty Nat’l Title Ins. Co., 412 F.3d 745, 748-49 (7th Cir. 2005).

       Plaintiff’s use of the phrase “on information and belief” likewise confirms the lack of

factual support. (ECF No. 13, ¶65). A plaintiff generally cannot rest on allegations made “on

information and belief” to support a fraud claim. Perelli, 631 F.3d at 443. An exception exists if:

(1) the facts constituting the fraud are not accessible to the plaintiff; and (2) the plaintiff provides

“the grounds for his suspicions.” Id., quoting Uni*Quality, Inc. v. Infotronx, Inc., 974 F.2d 918,

924 (7th Cir. 1992). Plaintiff cannot establish either, however, because it cannot even settle on

how much it is owed, let alone provide any factual basis for its claim for $500,000 in its demand

letter or the whopping increase to $2.5 million it decided to claim in this lawsuit. This only

underscores the speculative nature of the fraud claims. Equally implausible are allegations that

Plaintiff relied on alleged misrepresentations that were made after the alleged fraud occurred.

There are no facts to suggest Plaintiff relied on any of these misrepresentations or how statements

made after the alleged theft could have proximately caused its loss.

       Plaintiff also tries to cover for this pleading failure by pointing to the lawsuits filed by

AAYH and Empire for the proposition that the allegations from these lawsuits establish a pattern

of wrongful activity by E-MedRx. Not only are there no similarities between this case and the

allegations in the other two lawsuits, but as a matter of law, the allegations in the Empire Lawsuit



                                                   7
cannot be used to establish any wrongdoing, because that case was dismissed for want or

prosecution pursuant to Rule 41(b). (See No. 15-cv-3096, ECF No. 38, 39). See Tartt v. Northwest

Comm. Hosp., 453 F.3d 817, 822 (7th Cir. 2006) (citations omitted). If a court dismisses an action

for want of prosecution pursuant to Rule 41(b) and the plaintiff does not appeal or move to

reconsider within 30 days, the dismissal becomes a judgment on the merits. Id., citing

Fed.R.App.P. 4(a)(1)(A) (other citations omitted); see also Fed.R.Civ.P. 41(b) (Unless the

dismissal order states otherwise, a dismissal under this section and any other not under this rule –

except dismissals based on jurisdiction, venue or failure to join third parties – operates as an

adjudication on the merits). The Empire allegations were abandoned and subsequently adjudicated

in favor of E-MedRx through a dismissal for want of prosecution, and no appeal was filed;

therefore, Plaintiff cannot rely on the Empire Lawsuit.

       Nor does the AAYH Lawsuit support Plaintiff’s farfetched theory.               Plaintiff, not

surprisingly, omits that the AAYH’s request for a TRO was denied because there were no facts

showing that irreparable harm was imminent. (See 3/30/2015 Text Order in AAYH v. E-MedRx).

Plaintiff also omits that the lawsuit was resolved shortly thereafter through an agreed-upon consent

order in which E-MedRx did not admit or deny any findings of fact, and that the plaintiff had

effectively abandoned the case after the order was entered, resulting in a termination of the

proceedings.   Moreover, this Court previously rejected a similar attempt to prop up fraud

allegations in the Empire Lawsuit using the AAYH Lawsuit:

       [Empire] has alleged E-MedRx and Drennan acted fraudulently in diverting its
       money, but [Empire] has not shown those Defendants are “about fraudulently to”
       dispose of assets to hinder recovery by [Empire]. [Empire’s] citation to All About
       Your Health, Inc. v. E-MedRx Solutions, Inc. and Debbie Drennan, 15-cv-3096
       (C.D. Ill. 2015) to support its argument that E-MedRx and Drennan would “do
       anything to avoid their responsibilities to [Empire]” is not persuasive. In All About
       Your Health, Drennan and E-MedRx participated fully in the case, and that case
       was resolved by the agreement of the parties. Those facts do not show the desperate,

                                                 8
       unpredictable, and fraudulent behavior [Empire] claims they do. In fact, if anything,
       Drennan and E-MedRx’s participation and agreed settlement of that case show a
       track record of resolving disputes in an appropriate manner.

(See Order on Empire’s Motion for Attachment, Injunctive Relief, and Expedited Discovery, p. 8,

No. 15-cv-3096, ECF No. 32). There is nothing in Plaintiff’s Complaint to suggest the Court’s

finding should be revisited.

       B.      Allegations of future conduct do not support a claim for fraud.

       A “statement which is merely an expression of opinion or which relates to future or

contingent events, expectations or probabilities ... ordinarily does not constitute an actionable

misrepresentation.” Razdan, 979 F. Supp. at 759, quoting Continental Bank, N.A. v. Meyer, 10

F.3d 1293, 1298 (7th Cir. 1993). However, where a false promise of future conduct “is the scheme

or device to accomplish the fraud,” such a promise can be actionable as fraud. Razdan, 979 F.

Supp. at 759, quoting Bower v. Jones, 978 F.2d 1004, 1011 (7th Cir. 1992). But this type of claim

can only survive the pleading stage if the plaintiff “point[s] to specific, objective manifestations

of fraudulent intent … If the rule were otherwise, anyone with a breach of contract claim could

open the door to tort damages by alleging that the promises broken were never intended to be

performed.” Razdan, 979 F. Supp. at 759, quoting Bower, 978 F.2d at 1012. The Complaint comes

nowhere close to meeting this requirement.

III.   The Claims for Conversion and Breach of Fiduciary Duty Are Barred by the
       Moorman Doctrine.

       The Moorman doctrine prevents recovery for most tort claims when the damages are purely

economic. See Moorman Mfg. Co. v. Nat'l Tank Co., 435 N.E.2d 443, 453, 91 Ill.2d 69, 61 Ill.Dec.

746 (Ill.1982); Fireman's Fund Ins. Co. v. SEC Donohue, Inc., 679 N.E.2d 1197, 1199, 176 Ill.2d

160, 223 Ill.Dec. 424 (Ill.1997). The three generally recognized exceptions to this rule are: (1)

where the plaintiff has sustained damage resulting from a sudden or dangerous occurrence; (2)

                                                 9
where the plaintiff's damages are the proximate result of a defendant's intentional, false

representation (fraud); and (3) where the plaintiff's damages are a proximate result of a negligent

misrepresentation by a defendant in the business of supplying information for the guidance of

others in their business transactions.” In re Ill. Bell Switching Station Litig., 641 N.E.2d 440, 443–

444, 161 Ill.2d 233 (1994) (internal citations omitted). The Illinois Supreme Court has also

recognized that “[w]here a duty arises outside of the contract, the economic loss doctrine does not

prohibit recovery in tort for the negligent breach of that duty.” Congregation of the Passion, Holy

Cross Province v. Touche Ross & Co., 636 N.E.2d 503, 514, 159 Ill.2d 137, 164 (1994). “These

exceptions have in common the existence of an extra-contractual duty between the parties, giving

rise to a cause of action in tort separate from one based on the contract itself.” Catalan v. GMAC

Mortg.    Corp., 629    F.3d   676,    693   (7th     Cir.2011).   Thus,   to   determine    whether

the Moorman doctrine bars a claim in tort, “the key question is whether the defendant's duty arose

by operation of contract or existed independent of the contract.” Wigod v. Wells Fargo Bank,

N.A., 673 F.3d 547, 567 (7th Cir. 2012).

         Here, there are no facts in the Complaint to plausibly suggest any of the recognized

exceptions to the Moorman doctrine apply. The loss did not arise out of a sudden or dangerous

situation and E-MedRx is not in the business of supplying information for the guidance of others.

Nor did it make any fraudulent or negligent misrepresentations. Although Plaintiff seeks recovery

based on theories of conversion and breach of fiduciary duty, the duties at issue in those claims

arise solely from the Agreement and nothing else. Parties to a contract may allocate their risks by

agreement and do not need the special protections of tort law to recover damages caused by a

breach of contract. Mars, Inc. v. Heritage Builders of Effingham, Inc., 327 Ill. App. 3d 346, 351,

763 N.E.2d 428, 434 (2002), citing East River Steamship Corp. v. Transamerica Delaval, Inc.,



                                                 10
476 U.S. 858, 871–874 (1986). And the Moorman limitation on tort recovery “holds true

regardless of the plaintiff’s inability to recover under an action in contract.” Mars, 763 N.E.2d at

434.

IV.    The Breach of Fiduciary Duty Claim in Count IV Fails.

       Plaintiff’s breach of fiduciary duty claim fails because Plaintiff’s allegations do not

establish the existence of a fiduciary relationship. A special fiduciary relationship may exist under

Illinois law where “one party places trust and confidence in another, thereby placing the latter

party in a position of influence and superiority over the former.” Cmty. Bank of Trenton v. Schnuck

Markets, Inc., 210 F. Supp. 3d 1022, 1038 (S.D. Ill. 2016), quoting Ill. State Bar Ass'n Mut. Ins.

Co. v. Cavenagh, 983 N.E.2d 468, 480–81 (1st Dist. 2012). The existence of such a “special”

relationship must be pled with sufficient particularity to establish the placement of trust and the

creation of a hierarchical relationship. Id. Those are not the allegations here, where the hierarchical

relationship between Plaintiff and E-MedRx is clearly pled as a master-servant relationship. (ECF

No. 13, ¶¶9-17).

       Additionally, both the Northern District of Illinois and Southern District of Illinois have

found that a contractual business relationship does not give rise to a fiduciary relationship, and

mere allegations of trust between sophisticated business parties are insufficient to create a fiduciary

relationship between the parties. See 3Com Corp. v. Electronics Recovery Specialists, Inc., 104

F.Supp.2d 932, 941–42 (N.D. Ill. 2000); see also Cmty. Bank of Trenton, 210 F. Supp. 3d at 1038.

Plaintiff and E-MedRx are clearly sophisticated parties to an arm’s length transaction in a common

industry. The fact that Plaintiff trusted E-MedRx to perform functions as required under the

Agreement does not create a fiduciary relationship between the parties. 3Com, 104 F. Supp. 2d at

941; see also VW Credit, Inc. v. Friedman & Wexler, LLC, 2010 WL 2330364, at *3 (N.D. Ill.



                                                  11
June 7, 2010) (allegations that one business trusted another to perform contractual obligations not

enough to allege a fiduciary relationship).

V.     The Conversion Claim in Count V Fails.

       To establish a claim for conversion under Illinois law, a plaintiff must allege facts showing

the defendant's wrongful and unauthorized assumption of control or ownership over the property

in question. Wendorf v. Landers, 755 F. Supp. 2d 972, 980–81 (N.D. Ill. 2010). Here, the only

facts in the Complaint establish that E-MedRx failed to remit money owed to Plaintiff pursuant to

a contract. A party cannot bring a conversion claim to satisfy a mere obligation to pay money.

VW Credit, Inc. v. Friedman & Wexler, LLC, 2010 WL 2330364, at *3 (N.D. Ill. June 7, 2010).

VI.    The Accounting Claim in Count VI Fails.

       In order to state a claim for an accounting under Illinois law, a “plaintiff must allege the

absence of an adequate remedy at law and either a breach of fiduciary relationship, a need for

discovery, fraud, or the existence of mutual accounts” that are complex in nature.           3Com

Corp., 104 F.Supp.2d at 941. “There is one exception to this rule: Illinois courts will excuse a

plaintiff's failure to allege the absence of an adequate remedy at law if the accounting claim is

based on a breach of fiduciary duty.” Id. The Complaint does not contain the facts necessary to

establish any of these elements. As set forth above, the fraud and breach of fiduciary duty claims

are unsupported and therefore fail. The only loss at issue is a loosely defined amount of money

owed pursuant to a contract. There is simply no basis whatsoever for an accounting.

VII.   The RICO Claim in Count VII Fails.

       To establish a RICO violation, the plaintiff must plausibly allege “(1) conduct (2) of an

enterprise (3) through a pattern (4) of racketeering activity.” Sedima, S.P.R.L. v. Imrex Co., 473

U.S. 479, 496-97 (1985). The congressional purpose of the civil RICO statute was to prohibit

organized crime from infiltrating interstate commerce. S. Rep. No. 91-617, at 76 (1969) (stating
                                                12
that RICO’s purpose was “the elimination of the infiltration of organized crime and racketeering

into legitimate organizations operating in interstate commerce”). RICO does not apply to business

disputes. Midwest Grinding Co. v. Spitz, 976 F.2d 1016, 1025 (7th Cir. 1992) (explaining that

“RICO has not federalized every state common-law cause of action available to remedy business

deals gone sour”) (emphasis added). Here, Plaintiff fails to establish the existence of two predicate

crimes that satisfy the “continuity plus relationship” test.

       A.      Plaintiff fails to allege a pattern of racketeering activity.

       “A pattern of racketeering activity consists of at least two predicate acts of racketeering

committed within a ten-year period.” McDonald v. Schencker, 18 F.3d 491, 494 (7th Cir. 1994).

Additionally, a civil RICO plaintiff must allege two predicate acts that satisfy the “continuity plus

relationship” test. Midwest Grinding Co., 976 F.2d at 1022. “Satisfying the pattern element is no

easy feat and its precise requirements have bedeviled courts.” Menzies v. Seyfarth Shaw LLP, 943

F.3d 328, 336 (7th Cir. 2019) (citation omitted) (emphasizing that “courts carefully scrutinize the

pattern requirement). A plaintiff alleging predicate acts of wire fraud must do so with particularity

and specificity under Rule 9(b). Slaney v. The Int'l Amateur Athletic Fed'n, 244 F.3d 580, 599 (7th

Cir. 2001). “Moreover, because a RICO plaintiff must allege two predicate acts of fraud, [it] must

satisfy the requirements of Rule 9(b) twice.” Slaney, 244 F.3d at 599; see also Drobny v. JP

Morgan Chase Bank, NA, 929 F. Supp. 2d 839, 849 (N.D. Ill. 2013) (holding “a single alleged

scheme targeted at one victim is not a ‘pattern of racketeering activity,’ even if the alleged scheme

required several acts of mail and wire fraud to inflict the injury.”)

       Plaintiff’s predicate acts are based on the allegations in the AAYH and Empire Lawsuits.

However, as set forth above, neither of those lawsuits are sufficient to establish a pattern of fraud,

and Plaintiff fails to plead any additional facts to support its RICO claim. Indeed, the central



                                                  13
dispute here – whether E-MedRx failed to remit payments pursuant to the Agreement – cannot

support a RICO claim, because Congress did not intend for RICO to apply to business disputes.

Midwest Grinding, 976 F.2d at 1025. The Complaint is devoid of any facts to plausibly suggest

an otherwise actionable RICO claim. And, “[w]ithout an adequate detail description of the

predicate acts of mail and wire, a complaint does not provide either the defendant or the court with

sufficient information to determine whether or not a pattern of racketeering activity has been

established.” Jepson, Inc., 34 F.3d 1321 (7th Cir. 1994) at 1328 (citation omitted).

       B.      Plaintiff fails to allege that the predicate crimes are continuous.

       The “continuity plus relationship” test requires the plaintiff to allege the predicate acts are

related to one another and that they pose a threat of continued criminal activity. Midwest Grinding,

976 F.2d at 1022. Continuity is either a “closed- or open-ended concept.” Roger Whitmore's Auto.

Servs., Inc. v. Lake Cty., Illinois, 424 F.3d 659, 672 (7th Cir. 2005) (quoting H.J. Inc. v. Nw. Bell

Tel. Co., 492 U.S. 229, 241 (1989)). A plaintiff can satisfy either concept by: “(1) demonstrating

a close-ended series of conduct that existed for such an extended period of time that a threat of

future harm is implicit, or (2) an open-ended series of conduct that, while short-lived, shows clear

signs of threatening to continue into the future.” Id. (citing Midwest Grinding Co. v. Spitz, 976

F.2d 1016, 1023 (7th Cir. 1992)).

       Here, the Plaintiff fails to establish open or closed-ended continuity for the same reasons

it cannot establish the existence of predicate acts: the two prior lawsuits it relies on are dissimilar.

The AAYH Lawsuit did not involve allegations of wire fraud, as this Court previously noted with

the E-MedRx’s and Drennan’s willingness to cooperate for an early and quick resolution of the

AAYH Lawsuit cuts against the threat of future fraudulent activity. And the allegations from the

Empire Lawsuit fail because they were adjudicated in favor of E-MedRx.



                                                  14
VIII. There Is No Basis For Individual Or Shareholder Liability Of Drennan.

        There are no facts in the Complaint to establish a basis for personal or shareholder liability

of Drennan. “Personal liability for actions taken on behalf of the corporation attaches only when

the officer or director is alleged to have taken part in the wrongful act initially giving rise to the

corporation's liability.” IOS Capital, Inc. v. Phoenix Printing, Inc., 348 Ill. App. 3d 366, 372, 808

N.E.2d 606, 611 (4th Dist. 2004). Therefore, Plaintiff’s tort counts pled against Drennan (fraud,

breach of fiduciary duty and conversion) also fail. “So long as a corporation remains solvent, its

directors ... owe no duties or obligations to others.” Technic Eng'g, Ltd. v. Basic Envirotech, Inc.,

53 F. Supp. 2d 1007, 1010–11 (N.D. Ill. 1999), quoting Beach v. Miller, 130 Ill. 162, 170, 22 N.E.

464, 466 (1889). While fraud can be an exemption to that rule, it can only apply where a corporate

debtor has become insolvent and there is a subsequent fraudulent transfer of corporate assets to

avoid the creditor. Technic, 53 F. Supp. 2d at 1011. That is not the case, nor has it been alleged,

here.

IX.     The Prayers for damages beyond the contractual limitation should be stricken.
        Although Empire seeks relief including treble, exemplary and punitive damages in nearly

all of its Counts, Paragraph 2(m) of Agreement specifically bars those damages. (ECF No. 13-1,

¶2m). Accordingly, the Court should strike all such prayers for relief in excess of what is permitted

to be recovered by the parties.

                                          CONCLUSION

        For the reasons set forth above and, in their motion, Defendants E-MEDRX SOLUTIONS,

INC., and DEBBIE DRENNAN respectfully request that the Court grant their Motion to Dismiss

and enter an Order dismissing the Amended Complaint with prejudice, and for such further and

additional relief this Court deems just and appropriate.



                                                 15
                                       Respectfully submitted,

                                       E-MEDRX SOLUTIONS, INC., and
                                       DEBBIE DRENNAN

                                       /s/ Patrick R. Moran
                                       One of their attorneys
Patrick R. Moran
James B. Novy
Michael C Stephenson
ROCK FUSCO & CONNELLY, LLC
321 N. Clark Street, Suite 2200
Chicago, Illinois 60654
312.494.1000 – Tel.
312.494.1001 – Fax
pmoran@rfclaw.com
jnovy@rfclaw.com
mstephenson@rfclaw.com




                                  16
